Citation Nr: 0826235	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-16 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to individual unemployability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
February 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2007, October 2007 and January 2008, more than 90 days 
after the veteran was notified that his file was transferred 
to the Board in July 2006, the veteran submitted additional 
evidence.  He stated that initial consideration by the Agency 
of Original Jurisdiction (AOJ) was not being waived, and 
requested that the file be returned to the AOJ for further 
consideration.  
 
Unless there is good cause for filing new evidence more than 
90 days from the date the file was transferred to the Board, 
the general rule is that Board cannot accept it. See 38 
C.F.R. § 20.1304(b).  Here, the Board finds there is good 
cause to accept the additional evidence because the evidence 
submitted could not be prepared until after the veteran 
received his new hearing aids, which occurred more than 90 
days after the file was transferred to the Board.  
Consequently, because the veteran specifically noted he was 
not waiving his right to have the new evidence considered by 
the AOJ, the appeal must be returned to the RO for 
consideration of this additional evidence.  See 38 C.F.R. § 
20.1304(c). 

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the veteran's 
claims, with consideration of any 
additional information obtained, as well 
as the evidence received directly at the 
Board in May 2007, October 2007 and 
January 2008.  If the benefit sought on 
appeal remains denied, the RO should 
provide the veteran and his representative 
with a supplemental statement of the case 
and the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




